DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tye Biasco on 9/29/2021.

The application has been amended as follows: 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the guide sheaves, hoisting housing, hoist drive assembly including drive drum must be shown in the Figures.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
Claims 1-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 2259253, 4069921, and 406921 teaches a guide fleet assembly, guide sheaves, and plates but does not specifically disclose 
[claims 1, 8, and 15] a head block including a plurality sheaves, the plurality of sheaves having more than one diameter; a guide fleet assembly arranged proximate the head block such that an array of lift lines can be routed through the plurality of sheaves of the head block into the guide fleet assembly, the guide fleet assembly including: a plurality of guide sheaves, a plurality of plates configured to house the plurality of guide sheaves, the plurality of guide sheaves coupled to the plates such that the plurality of guide sheaves are positioned substantially orthogonal to the head block


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL E GALLION/Examiner, Art Unit 3654